





CITATION:
Cunningham v. Moran, 2011
          ONCA 476



DATE:  20110624



DOCKET: C52752



COURT OF APPEAL FOR ONTARIO



Rosenberg, Simmons and Karakatsanis JJ.A.



BETWEEN



Douglas M. Cunningham



Appellant



and



Mayo Moran
, Sheila Holmes and Robert Lawson



Respondent



Gary Joseph and Vanessa Lam for the appellant



Philip M. Epstein, Q.C. and Michael Zalev for the respondent



Heard: June 7, 2011



On appeal from the order of Justice Randall S. Echlin of the
          Superior Court of Justice dated August 27, 2010.



By the Court:

I.         Introduction

[1]

The appellant and the respondent are former common-law
    partners. During cohabitation, they had one child together and purchased a
    home. Following their separation, they maintained joint custody of their child.

[2]

After protracted family law proceedings that were
    eventually resolved through mediation/arbitration, the appellant issued a
    statement of claim against the respondent and her counsel in the family law
    proceedings, claiming, among other things, that as a result of
    misrepresentations, the appellant and her counsel fraudulently induced him to
    pay more child support than he should have and fraudulently concealed the
    respondents ability to pay child support to him. He claimed damages for these
    and various ancillary claims.

[3]

The respondent and her counsel moved to strike the
    appellants statement of claim as outside the courts jurisdiction by virtue of
    a Mediation/Arbitration Agreement. They also claimed that the statement of
    claim amounted to a collateral attack on existing court orders, and that the appellants
    claims were both
res judicata
and frivolous,
    vexatious and an abuse of process.

[4]

In response, the appellant brought a cross-motion for
    summary judgment in the terms of the claims in his statement of claim and for
    an order that the Mediation/Arbitration Agreement be set aside under s. 51 and
    56(4) of the
Family Law Act
, R.S.O.
    1990, c. F.3, because of the respondents misrepresentations and failure to
    make proper financial disclosure.

[5]

On August 27,
    2010 Echlin J. struck out the appellants statement of claim without leave to
    amend and dismissed the appellants cross-motion for summary judgment. He
    concluded that the appellants statement of claim is frivolous and vexatious,
    that it constitutes an abuse of process and that his claims are barred by the
    doctrine of
res judicata
(both issue
    estoppel and cause of action estoppel).

[6]

The appellant submits that the motion judge erred in
    striking out his statement of claim and in refusing to grant his motion for
    summary judgment.

[7]

For the reasons that follow, we dismiss the appeal.

II.        Background

[8]

In January 2004, the respondent issued a statement of
    claim against the appellant claiming, among other things, joint custody of
    their child, child support and partition and sale of their jointly owned home.
    The appellant responded to the respondents claims with a statement of defence and
    counterclaim.
Neither partys
    pleadings in the family law action are in the appeal record. They are however
    described, to some extent, in other documents and decisions.

[9]

On June 9, 2005, Goodman J. made a temporary order on
    consent in the family law action requiring, in paragraphs 1 and 2 of the order,
    that the appellant pay to the respondent $800 per month on account of temporary
    child support and $1,100 per month representing a 60% share of the cost of a
    nanny for the child.

[10]

Paragraph 3 of the June 9, 2005 order provided that
    such payments were without prejudice to either partys right at trial to
    challenge the requirement for any monthly child support or the quantum of any
    such support following the separation.

[11]

Paragraph 4 of the order stipulated that the issues of
    retroactive child support and retroactive sharing of section 7 expenses shall
    be adjourned to be determined by the Trial Judge.

[12]

The trial of the family law action was scheduled to
    commence on December 11, 2006. That morning, the appellant and the respondent
    entered into Minutes of Settlement in which they agreed to submit all of their
    respective claims in the action
[1]
to Thomas Bastedo, Q.C., for mediation/arbitration. Paisley J. made an order
    dated December 11, 2006 in terms of the Minutes of Settlement.
[2]

[13]

Subsequently, the appellant and the respondent entered
    into a Mediation/Arbitration Agreement dated March 9, 2007, implementing the
    Minutes of Settlement and December 11, 2006 order, in which they appointed Mr.
    Bastedo as mediator/arbitrator and submitted the issues outlined in the Minutes
    of Settlement to him for mediation/arbitration.

[14]

In the Mediation/Arbitration Agreement, the parties
    specifically agreed that the Courts shall stay all proceedings before the
    Court with respect to the matters dealt with in this Mediation/Arbitration
    Agreement and also waived all rights of appeal. Both parties received
    independent legal advice in relation to this agreement.

[15]

On April 3, 2007, the appellant and the respondent and
    their counsel met with Mr. Bastedo for mediation. Mr. Bastedo advised the
    parties of impending changes to the
Family
    Law Act
and the
Arbitration Act, 1991
,
    S.O. 1991, c. 17

regarding family arbitrations
    that would prevent parties from waiving all rights of appeal. The parties
    agreed that each would have a right of appeal, with leave, on questions of law
    alone.

[16]

At the mediation, the appellant and the respondent
    reached an agreement concerning some matters and their agreement was recorded
    in Mediation Memorandum No. 1, which was dictated by Mr. Bastedo in the
    presence of the parties and their counsel, and subsequently signed by the
    parties.

[17]

Among other things, in Mediation Memorandum No. 1, the
    parties agreed as follows:

·

they would share joint custody of their child;

·

the childs current residence schedule would
    continue;

·

commencing January 1, 2007, the appellant would
    contribute $250 per month towards the childs extracurricular costs subject to
    a year-end adjustment under which the appellant would contribute 50% of any
    costs in excess of $6,000;

·

commencing January 1, 2007, the appellant would
    pay the respondent $400 per month as a contribution to the cost of the childs
    nanny for a period of 24 months at which time the appellants obligation to
    make such contribution and the quantum of any such obligation would be
    reviewed;

·

the appellant should be deemed to have
    satisfied fully all of the arrears, if any, owing by him to [the respondent] in
    respect of the provisions of [the June 9, 2005 temporary support order];

·

[p]aragraphs 1, 2, 3, 4, 15 and 16
[3]
of the Order of Justice Goodman shall be vacated and deemed to have been
    terminated;

·

in the event of any dispute relating to ongoing
    matters dealing with this subject matter the parties would appoint Mr. Bastedo
    as an Arbitrator capable of conducting a secondary Arbitration (preceded by
    Mediation) as a dispute resolution process;

·

the agreement would be turned into an Award and
    Court Order if necessary.

[18]

At the request of the respondent, the agreements
    reached in Mediation Memorandum No. 1 were subsequently incorporated into an
    arbitration award and a court order. On January 14, 2009, Mr. Bastedo issued
    Arbitration Award No. 3, which incorporated Mediation Memorandum No. 1 and
    certain corrections. Czutrin J. made a consent order incorporating the terms of
    Arbitration Award No. 3 on February 12, 2009.
[4]

[19]

As contemplated by the Mediation/Arbitration Agreement,
    the parties proceeded to arbitration concerning the matters remaining in
    dispute between them over three days in August and October 2007.

[20]

On January 31, 2008, Mr. Bastedo issued Arbitration
    Award No. 2 in which he stated that the parties had resolved all issues
    relating to their child. He disposed of the issues remaining in dispute. He
    found that the appellant had a 70% interest in the parties home and the
    respondent a 30% interest, and directed that issues relating to the appellants
    purchase of the respondents interest in the home or the sale of the home
    should be dealt with by way of motion to him on notice to the other party.

[21]

After receiving Arbitration Award No. 2, the appellant
    brought two motions to have the award or the Mediation/Arbitration Agreement set
    aside. He also appealed the arbitration award.

[22]

Initially, the appellant moved under s. 46 of the
Arbitration Act
, to have the
    Mediation/Arbitration Agreement declared invalid and Arbitration Award No. 2 set
    aside. He relied on the amendments to the
Arbitration
    Act
and the
Family Law Act
preventing parties from fully waiving their appeal rights in a family
    arbitration agreement. Essentially, he argued that the legislation had
    retroactive effect and required that the parties negotiate a new Mediation/Arbitration
    Agreement and obtain independent legal advice with respect to the new agreement.
    Justice Jarvis concluded that the legislation did not have retroactive effect,
    and, on January 26, 2009, dismissed the appellants motion.

[23]

The appellant brought a second motion under s. 46 of
    the
Arbitration Act
asking that
    Arbitration Award No. 2 be set aside because of bias, or a reasonable
    apprehension of bias, on the part of Mr. Bastedo. The respondent moved to
    dismiss this motion. On June 29, 2009, Horkins J. granted the respondents
    request, holding that the second s. 46 motion was barred by issue estoppel and cause
    of action estoppel. The appellant served a notice of appeal of Justice Horkins
    order but failed to request leave to appeal as required under s. 49 of the
Arbitration Act
or to perfect his
    appeal.

[24]

Subject to one adjustment relating to accounting
    issues, Greer J. dismissed the appellants appeal from Arbitration Award No. 2
    on December 18, 2009. The appellant applied for leave to appeal Justice Greers
    order but his motion for leave to appeal was dismissed.

III. The Appellants Claims

[25]

The statement of claim forming the subject matter of
    this appeal was issued on March 5, 2009 under the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194. At the oral
    hearing of the motion to strike the statement of claim, the appellant withdrew
    his claims against the respondents counsel in the family law action.

[26]

The appellants claims against the respondent arise
    primarily from disclosure made and positions taken by the respondent in the
    family law action concerning her financial arrangements and compensation
    package with the University of Toronto in her capacity as a law professor, and
    later as Dean, of the University of Toronto, Faculty of Law.
[5]

[27]

After living separate and apart under the same roof
    with the appellant and their son during the early part of 2004, the respondent
    purchased a home nearby in July 2004, and moved in in September 2004.

[28]

In a financial statement prepared for the June 9, 2005
    temporary support motion, the respondent claimed she had a bridge financing
    loan relating to the purchase of her new home in the amount of $65,000 and a
    $90,000 loan from the University of Toronto. In a subsequent financial
    statement sworn by the respondent on November 9, 2006, the bridge financing
    loan no longer appeared but the respondent showed estimated indebtedness to the
    University of Toronto of $186,000, based on an original loan value of $230,000,
    consisting of two loans of $90,000 and $140,000 respectively.

[29]

The appellant contends that the respondent has never
    produced documents to substantiate the $65,000 bridge financing loan or to
    explain how it was repaid. Further, he asserts that the $90,000 and $140,000
    alleged loans were not in fact loans. Rather, the $90,000 figure was an advance
    payment of a $15,000 per year salary increase structured for tax purposes as a
    six-year forgivable loan and the $140,000 figure was an advance payment of
    $14,000 per year discretionary allowance structured for tax purposes as a
    10-year forgivable loan.

[30]

According to the appellant, instead of reflecting the
    $90,000 and $140,000 amounts as liabilities, the respondent should have shown
    these amounts as income in the year they were received for the purpose of child-support
    calculations. Further, the appellant says the respondent lied under oath at her
    June 2006 examination for discovery when she said, at one point, that monies
    were being deducted from her salary to repay the forgivable loans.
[6]
Finally, the appellant asserts that the respondent has never provided him with
    full financial disclosure in relation to her compensation package during
    2004-2006.

[31]

The appellant claims he was induced to consent to the
    June 9, 2005 temporary support order, the December 11, 2006 Minutes of
    Settlement, and the March 2007 Mediation/Arbitration Agreement based on the
    respondents fraudulent misrepresentations concerning the $90,000 and $140,000 amounts
    and the $65,000 bridge loan.

[32]

In his statement of claim, the appellant claims to be
    entitled to recover damages for overpayment of child care costs, overpayment of
    child support, as reimbursement for costs orders paid
[7]
and legal fees, and as compensation for the respondents failure to pay child
    support to him.  He also claims damages
    for the loss of use of his passport and drivers licence arising from
    enforcement proceedings improperly taken by the respondent and for loss of
    reputation together with punitive and/or exemplary damages.

[33]

In his cross-motion for summary judgment, the appellant
    also claimed that the Mediation/Arbitration Agreement should be set aside under
    ss. 51 and 56(4) of the
Family Law Act
because
    of the respondents misrepresentations and non-disclosure of financial
    information.

IV. The Motion Judges Decision

[34]

As we have said, the motion judge concluded that the
    appellants statement of claim is frivolous and vexatious, that it constitutes
    an abuse of process and that his claims are barred by the doctrine of
res judicata
(both issue estoppel and
    cause of action estoppel).

V. Discussion

[35]

This appeal must be dismissed for several reasons.

[36]

First, the appellant is attempting, in an action for
    damages brought under the
Rules of Civil
    Procedure
, to address issues governed by the
Family Law Act
, the
Child
    Support Guidelines
, O. Reg. 391/97 and the
Family Law Rules
, O. Reg. 114/99. In our view, this attempt, in
    itself, amounts to an abuse of process.

[37]

It is important at the outset to bear in mind the
    specific nature of the relief the appellant is seeking. Although characterized
    as a claim for damages, in essence, he seeks repayment of child support
    payments and child care costs he claims he either overpaid or should not have
    been required to make from the date of separation to April 2007; child support
    from the respondent for 2005 and 2006; repayment of legal costs improperly
    assessed against him; costs awards in his favour for steps taken in the family law
    action; and general, exemplary and punitive damages arising from the fact that
    he was ordered to pay support based on allegedly wrongful conduct.

[38]

Contrary to the appellants assertions, with the possible
    exception of the last category of claims, these are not matters in relation to
    which a claim for damages properly lies against the respondent.

[39]

The
Family
    Law Act
and the
Child Support
    Guidelines
govern the obligations of a parent to pay child support and to
    contribute to child care expenses. If an adjustment is claimed with respect to
    amounts that were or should have been paid in the past, the proper remedy is to
    apply for an adjustment under the applicable legislative scheme. Absent a
    determination under such scheme, there is simply no entitlement to either a
    refund for past payments or compensation for payments not received and an
    action for damages does not therefore lie in relation to such amounts.

[40]

Considered in this context, the appellants civil
    action for damages against the respondent is an abuse of process. Allowing such
    claims to proceed would permit family law litigants to circumvent the statutory
    scheme governing family law claims and introduce a potentially chaotic
    duplication of proceedings into an already overburdened family law justice system.
    See
Canam
    Enterprises Inc. v. Coles
(2000), 51 O.R. (3d) 481 (C.A.), revd on other grounds
    [2002] 3 S.C.R. 307, in which Finlayson J.A. described the courts inherent
    power to invoke the doctrine of abuse of process as follows at para. 31:

The court can
    still utilize the broader doctrine of abuse of process.  Abuse of process
    is a discretionary principle that is not limited by any set number of
    categories.  It is an intangible principle that is used to bar proceedings
    that are inconsistent with the objectives of public policy.

[41]

The second, and closely related, reason this appeal
    must be dismissed is that the appellant is attempting, in a free-standing
    action brought under the
Rules of Civil
    Procedure
, to attack agreements, awards and orders made in a family law
    action. In the absence of a claim to set aside such agreements, awards and
    orders, the appellants statement of claim is an impermissible collateral
    attack on the order of Goodman J. dated June 9, 2005, the order of Paisley J.
    dated December 11, 2006 and the order of the Czutrin J. dated February 12,
    2009.

[42]

In paragraphs 1 and 2 of the order made on June 9,
    2005, Goodman J. ordered the appellant to pay temporary child support and to
    contribute to child care expenses. She expressly reserved to the parties, in
    paragraphs 3 and 4 of her order, the right to challenge at trial the
    requirement for and the quantum of monthly child support payments following the
    separation and the right to address at trial the issues of retroactive child
    support and retroactive sharing of s. 7 expenses.

[43]

Rather than proceed to trial, the parties agreed in
    Minutes of Settlement to submit all issues in the family law action to
    mediation and, if unsuccessful, to binding arbitration. Their agreement was
    incorporated into a court order made by Paisley J. dated December 11, 2006 and
    the parties implemented their agreement in the Mediation/Arbitration Agreement
    dated March 9, 2007.

[44]

In Mediation Memorandum Number No. 1, the parties
    agreed that the appellant should be deemed to have satisfied fully all of the
    arrears, if any, owing by him to [the respondent] in respect of the provisions
    of [the temporary child support order]. They further agreed that paragraphs 1,
    2, 3 and 4 of the temporary child support order shall be vacated and deemed to
    have been terminated. Finally, they agreed on the quantum of the appellants
    ongoing contribution to s. 7 expenses as well as his obligation to contribute
    to child care costs during the next 24 months.

[45]

The appellant argues that Mediation Memorandum Number
    No. 1 did not fully resolve all issues of child support then outstanding
    between him and the respondent at that time.

[46]

We reject that submission. Considered in context,
    Mediation Memorandum Number No. 1 was a full and final resolution by the
    parties of all outstanding issues relating to child care expenses and child
    support up to April 3, 2007. The appellant was required to pay child support
    and contribute to child care expenses under the temporary support order dated
    June 9, 2005. Under Mediation Memorandum Number No. 1, he was deemed to have
    satisfied his obligations in that regard and his ongoing obligations under that
    order were terminated. Further, by stipulating that paragraphs 3 and 4 of the
    temporary support order shall be vacated and deemed to have been terminated, both
    parties gave up their rights to challenge the requirement for, and the quantum
    of, monthly child support payments following the separation to the date of
    Mediation Memorandum No. 1 as well as their right to address the issues of
    retroactive child support and retroactive sharing of s. 7 expenses.

[47]

Accordingly, under the terms of Mediation Memorandum
    Number No. 1, the appellant is not entitled to seek repayment of monies he paid
    under the temporary support order dated June 9, 2005  and having paid child
    support to the respondent and given up his right to challenge his obligation to
    do so, he is not now entitled to seek child support from the respondent for the
    period preceding Mediation Memorandum No. 1.

[48]

Mediation Memorandum Number No. 1 was subsequently
    incorporated into Arbitration Award No. 3 and into an order made by Czutrin J.
    on February 12, 2009.

[49]

Absent setting aside the various agreements, awards and
    court orders, the appellant is not entitled to any of the relief he claims and
    his statement of claim is an impermissible collateral attack on the court
    orders:
R. v. Wilson
,
    [1983] 2 S.C.R. 594; see also
R. v. Litchfield
, [1993] 4 S.C.R. 333.

[50]

As we have said, in his motion for summary judgment,
    the appellant requested an order setting aside the Mediation/Arbitration
    Agreement dated March 9, 2007 because of alleged misrepresentations and
    non-disclosure. Since the appellant did not include a claim for such relief in
    his statement of claim, procedurally this was not a proper request.

[51]

However, even if such a claim had been included in the
    statement of claim, that too would have been improper.

[52]

Absent special circumstances, in order to set aside an order
    in a particular proceeding, in our view, a party should apply for relief in
that
proceeding. To hold otherwise would
    be to sanction multiplicity of proceedings. To the extent that
Lawyers Professional Indemnity Co. v. Geto
    Investments Ltd.
(2001), 54 O.R. (3d) 795 (S.C.) may suggest otherwise, we
    disagree with it.

[53]

The third reason this appeal must be dismissed
    is that the appellant already applied to set aside the Mediation/Arbitration
    Agreement dated March 9, 2007 in his first motion brought under s. 46 of the
Arbitration Act
. That motion was
    dismissed. In this regard, we agree with the conclusion of Horkins J., that in
    seeking to set aside the Mediation/Arbitration Agreement, the appellant was
    required to advance all of the arguments of which he was aware, or ought
    reasonably to have been aware, at the time. Subsequent attempts to raise
    additional arguments are barred by cause of action estoppel: see
Freedman v. Reemark Sterling I Ltd.
(2003), 62 O.R. (3d) 743
    (C.A.).



[54]

The fourth reason this appeal must be dismissed is that
    the appellant consented to the Minutes of Settlement dated December 11, 2006
    and to the Mediation/Arbitration Agreement dated March 9, 2007 and signed
    Mediation Memorandum No. 1 at times when he was fully aware of the alleged
    deficiencies in the respondents disclosure and his concerns about the true
    nature of the respondents compensation package upon which he now seeks to
    rely.

[55]

That this is so is demonstrated by various requests for
    documentation relating to the $65,000 bridge loan; by questions put to the
    respondent by the appellants counsel on the respondents June 2006 examination
    for discovery in which appellants counsel demonstrated his understanding of
    the respondents compensation package based on documents received from the
    University of Toronto; and by the appellants mediation brief submitted for the
    April 3, 2007 mediation.

[56]

In his mediation brief, the appellant specifically raised
    the issue of whether the respondent was required to pay child support to him
    and also requested that the respondents actual income for the years 2004 and
    2006 be determined. Moreover, he expressed concerns about the true nature of
    the $90,000 and $140,000 payments received from the University by the
    respondent.

[57]

Based on our review of the record, the appellant
    was at all material times well aware of the issues he now seeks to raise and
    yet chose to proceed with a settlement without obtaining all of the disclosure
    he now says he requires. Moreover, the record suggests that the settlement the
    parties made was in substantial compliance with the objectives of family law
    legislation. In these circumstances, it is simply not open to the appellant to
    seek to undo the agreements and orders to which he consented.

VI. Disposition

[58]

Based on the foregoing reasons, the appeal is
    dismissed.

[59]

As we have said, the claims advanced in this matter are
    not only barred by the settlements and agreements the appellant entered into,
    they are also barred by cause of action estoppel and constitute an abuse of
    process. Given the appellants conduct in commencing a civil action in the face
    of the existing family law action, costs of the appeal are to the respondent on
    a substantial indemnity basis fixed in the amount of $14,000, inclusive of
    disbursements and applicable taxes.

Signed:           M
.  Rosenberg
J.A.


Janet Simmons J.A.

Karakatsanis J.A.

RELEASED:  JS JUNE
    24, 2011





[1]

At the time the Minutes of
    Settlement were signed, the appellant also had a solicitors negligence action
    pending against the lawyers who acted in connection with the parties house
    purchase. The Minutes of Settlement provided that the parties agreed to settle
    all issues (apart from the solicitors negligence action), on the following
    terms.



[2]
Although
    Echlin J. referred to the order of Paisley J. in his reasons, that order is not
    included in the appeal record.



[3]

It appears that paragraph 5 of the
    June 9, 2005 order was inadvertently omitted from this list as it required the
    appellant to pay 60% of the childs extra-curricular costs pending trial.
    Paragraphs 15 and 16 of the June 9, 2005 order addressed issues relating to
    enforcement of support orders.



[4]

In the top right corner of the
    Czutrin order, the tick-box signifying a temporary order is checked. This
    appears to be a clerical error, as the order, by its terms, is final.



[5]

The Statement of Claim also
    addresses certain other issues but the appellants central claims relate to
    this issue.



[6]
Later in
    her examination the respondent said she did not know whether monies were being
    deducted from her salary to repay the forgivable loans.



[7]
This
    claim was advanced in the appellants cross-motion for summary judgment but not
    in his statement of claim.


